Citation Nr: 1638441	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-10 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a left hip disability prior to December 2, 2009; and in excess of 30 percent from February 1, 2011.

2.  Entitlement to an initial rating in excess of 10 percent for instability of the right knee prior to February 7, 2011; and in excess of 20 percent from February 7, 2011.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee prior to February 7, 2011.

4.  Entitlement to an initial rating in excess of 20 percent for limited extension of the right knee from February 7, 2011.

5.  Entitlement to an initial rating in excess of 30 percent for asthma.

6.  Entitlement to an extraschedular rating for asthma.

7.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to April 1985, and from January 1999 to January 2007.  The Veteran passed away in May 2013, and the Appellant has been substituted as the claimant as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO in Wichita, Kansas, is now the Agency of Original Jurisdiction (AOJ).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  Some relevant records are located in Virtual VA.  All records are now in these electronic systems.

In August 2013, the Appellant filed an application for accrued benefits of the Veteran upon his death.  Since that time, the AOJ has substituted the Appellant for the Veteran for the issues remaining on appeal.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A  (West 2014)).

The Appellant testified at a June 2016 videoconference hearing before the undersigned.  The Veteran and the appellant previously testified before a Decision Review Officer (DRO) in November 2009.  A transcript of those proceedings is associated with the VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action, on her part, is required.


REMAND

The Board regrets any delay in reaching a final decision, but finds that additional development is required.  

The record reflects that the Veteran used the services of a private orthopedic physician to evaluate his left hip and right knee disorders.  The last available records are from a December 2009 left hip replacement with physical therapy in early 2010.  A March 2013 VA clinic record reflects that the Veteran was being evaluated by Dr. Blackburn for a right knee replacement.  The Board finds that these records are clearly pertinent to the claim at hand, and that the Appellant should have the opportunity to present these records in support of her appeal.  

Furthermore, in May 1013, the Veteran passed away from an acute asthma attack that caused hypoxia and aspiration.  See May 2013 Santa Barbara County Sheriff's Report.  May 2013 VA treatment records indicate that VA requested medical records from Lompoc Valley Medical Center regarding the Veteran's death.  While the record does contain a copy of the Veteran's death certificate and the Santa Barbara County coroner's report, medical records from Lompoc Valley Medical Center where the Veteran received emergency care and passed away do not appear to be in the claims file.  Upon remand, these treatment records should be obtained.

Further, the record contains evidence that arguably shows that the available scheduler evaluations for asthma were inadequate, and the Veteran's asthma may have caused a marked interference with employment.  See 38 C.F.R. § 3.321(b)(1).  The May 2013 death certificate indicates that the Veteran passed away from status asthmaticus, and the May 2013 Santa Barbara County sheriff's report and coroner's report indicate an acute asthma attack caused hypoxia and aspiration.  Additionally, at the June 2016 Board hearing, the Appellant testified that the Veteran had asthma attacks so severe he lost bodily functions, and the Veteran had to stay inside the house because heat and poor air quality would cause asthma attacks if he left the house.  In light of the foregoing, referral of the question of entitlement to an extraschedular rating for asthma is warranted.

Finally, a remand is needed to consider whether the Veteran was eligible for an award of a total disability evaluation based on individual unemployability (TDIU).  A claim for TDIU is essentially a component of the claim for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When he passed, the Veteran was rated as 30 percent disabled for asthma; 30 percent disabled for a left hip disability; 20 percent disabled for instability of the right knee; 20 percent disabled for limited extension of the right knee; 10 percent disabled for a right hip disability; and he had noncompensable ratings for hypertension and GERD.  His combined rating was 80 percent disabled.  See January 2016 Rating Decision Codesheet.  For the purposes of determining TDIU, disabilities of both lower extremities, including the bilateral factor, are considered as one disability.  The disabilities of his lower extremities combine for a rating of 55 percent.  Therefore, the Veteran meets the criteria for TDIU consideration under 38 C.F.R. § 4.16(a).

There is also evidence of unemployability.  During the September 2007 VA examination, the Veteran reported that he was unemployed and was unable to work due to left hip pain.  In her June 2016 testimony, the Appellant testified that the Veteran had been unemployed from separation from service to the time of his death.  However, there is a reference in the records of the Veteran being provided a work excuse in 2006.

In this case, the AOJ has not considered whether the Veteran is entitled to TDIU due to his service-connected disabilities.  The Board finds that AOJ should adjudicate this matter, in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384 (1993).  That matter is also intertwined with the instant issues.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Appellant a letter advising her of the information and evidence needed to award a TDIU.  This letter should also request that she complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim of TDIU.  She should provide all earned income by the Veteran since his discharge from service.

2.  With the assistance of the Appellant as necessary, obtain all available records from Lompoc Valley Medical Center (including terminal records in May 2013) and complete medical records from Dr. Blackburn since December 2009.  All attempts to obtain records should be documented in the claims folder.

3.  Thereafter, the claims file should be forwarded to a VA vocational specialist for review.  The vocational specialist is requested to address the functional effects that the Veteran's service-connected asthma, left hip disability, right knee disability, right hip disability, hypertension and GERD had (alone or in combination) on his ability to secure or follow a substantially gainful occupation since his discharge from service.

When addressing the functional effects, the examiner should consider the Veteran's level of education, special training, and previous work experience but must not consider the Veteran's age or any nonservice-connected disabilities.  The examiner should also consider the effects, if any, of medications taken to treat service-connected disability on the Veteran's ability to secure or follow a substantially gainful occupation.

4.  Thereafter, the claim should be forwarded to the Director, Compensation Service, for consideration of the assignment of extraschedular rating for asthma under 38 C.F.R. § 3.321(b).

5.  Thereafter, readjudicate the claims listed on the title page.  In so doing, the AOJ should consider the application of Diagnostic Code 5258 in light of the in-service evidence of a right knee meniscal tear.  If any benefit is not granted in full, a supplemental statement of the case must be provided to the Appellant and her representative, if any. 

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

